DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 - examiner suggests amending ‘structural body’ to --a structural body--.  Appropriate correction is required.
Claims 6 & 7 are objected to because of the following informalities:  line 1 (claims 6 & 7) & line 3 (claim 7) - examiner suggests amending ‘aperture’ and ‘apertures’ to --non-circular aperture-- and --non-circular apertures--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 4 - examiner suggests amending ‘the pair of pivot bosses is horizontally’ to --the first and second pivot bosses are horizontally--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  line 1 - examiner suggests amending ‘law’ to --jaw--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 10 & 11 recites the limitation "the blade" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsonton et al. (US Pat. No. 5,980,510).
Regarding claim 1, Tsonton et al. disclose a surgical instrument (Figs. 1, 15, & 16), comprising: a support frame 160 (Figs. 15 & 16) defining first and second non-circular apertures 324, 320 (Figs. 15 & 16) each defining at least one stop surface (see annotated Fig. 16 below); and a jaw member 290 (Fig. 15), including: structural body including a proximal flange portion 295 (Fig. 15) and an elongated distal portion 291 (Fig. 15) extending distally from the proximal flange portion 295; a jaw liner 292 (Fig. 15) 

    PNG
    media_image1.png
    276
    329
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    429
    media_image2.png
    Greyscale

Regarding claim 2, Tsonton et al. further disclose wherein the support frame 160 is an inner tube (since no ‘outer tube’ is claimed, the tube 160 is considered to read on an inner tube since the instrument of Fig. 1 can be delivered through a cannula or a port which would become an ‘outer tube’ to the tube 160, thereby making it an inner tube) extending between a handle assembly (shown in Fig. 1) and an end effector of the surgical instrument (shown in Fig. 1).  
Regarding claim 3, Tsonton et al. further disclose wherein the first and second non-circular apertures 324, 320 are defined in a pair of support arms 318 disposed on the distal end of the support frame 160 (Fig. 15 shows two lines drawn to the arms designated 318).  
Regarding claim 4, Tsonton et al. further disclose wherein the first and second non-circular apertures 324, 320 are coupled with the first and second pivot bosses 297 
Regarding claim 5, Tsonton et al. further disclose wherein the pair of support arms 318 are spaced apart such that the first and second non-circular apertures 324, 320 are transversely oriented with respect to one another (Fig. 15).  
Regarding claim 6, Tsonton et al. further disclose wherein the first and second apertures 324, 320 are configured to pivotably receive the first and second pivot bosses 297 and to allow only partial rotation of the first and second pivot bosses when coupled (the bounds of the aperture control rotation of the pivot bosses therein since they act as a guide for rotation therein; Fig. 15).  
Regarding claim 7, Tsonton et al. further disclose wherein each aperture 324, 320 is in the shape of a partial circle with a shelf portion in the lower distal quadrant (see annotated Fig. 16 below), such that the at least one stop surface of each pivot boss 297 will come into contact with the at least one stop surface of each aperture 324, 320 when rotated to prevent further closure of the jaw member (the bounds of the aperture control rotation of the pivot bosses therein since they act as a guide for rotation therein; Fig. 15).  

    PNG
    media_image3.png
    288
    352
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsonton et al. (US Pat. No. 5,980,510).

Regarding claims 8-11, Tsonton et al. further disclose wherein the first and second pivot bosses 297 are configured to actuate the jaw member between an open position and a closed position (Figs. 1-3), such that when the first and second pivot bosses 297 are vertically oriented the jaw member is disposed in the open position (when jaw member is open, it is vertically oriented, and since the bosses are associated with the jaw member, they too would be vertically oriented; Figs. 1-3) and when the pair of pivot bosses is horizontally oriented the jaw member is disposed in the closed position (when the jaw member is closed, it is horizontally oriented, and since the bosses are associated with the jaw member, they too would be horizontally oriented; Figs. 1-3) [claim 9]; wherein a separation exists between the jaw liner 292 and the blade 180’ from the surgical instrument when disposed in the closed position (when tissue is clamped/held between the jaw liner and the blade, there would be separation between the jaw liner and the blade created by the tissue) [claim 10]; and wherein an interference exists between the law liner 292 and the blade 180’ from the surgical instrument when disposed in the closed position (Fig. 3 shows when no tissue is present, the jaw liner and blade contact one another, thereby creating an interference) [claim 11].  Tsonton et al. fail to further disclose wherein each pivot boss  is semi-circular in shape [claim 8].  
Tsonton et al.’s pivot bosses are shown to have a kidney bean-shaped design; however, a semi-circular shape, which is considered to have similarities to a kidney bean-shape, would interact in a similar manner with the apertures 324, 320 of Tsonton et al.’s Figs. 15-16 embodiment.  It is considered that one of ordinary skill in the art before the effective filing date of the claimed invention would have found that changing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. Nos.: 10,285,724 & 10,231,749 and US Pub. Nos.: 2015/0245850 A1 & 2018/0000506 A1 all show surgical instruments having a jaw member with pivot bosses received in non-circular apertures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 4, 2022